Exhibit 10.1

TERRENO REALTY CORPORATION

AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

1.    Purpose

This Amended and Restated Long-Term Incentive Plan (the “Plan”) is intended to
provide an incentive for superior work and to motivate executives and employees
of Terreno Realty Corporation (the “Company”) toward even higher achievement and
business results, to tie their goals and interests to those of the Company and
its stockholders and to enable the Company to attract and retain highly
qualified executives and employees. The Plan is for the benefit of Participants
(as defined below).

2.    Definitions

For purposes of this Plan:

(a)    “Award” means a grant to a Participant hereunder.

(b)    “Award Notice” means a notice or agreement provided to a Participant that
sets forth the terms, conditions and limitations of the Participant’s
participation in this Plan, including, without limitation, the Participant’s
Target Award.

(c)    “Board” means the Board of Directors of the Company.

(d)    “Closing Index Value” means, with respect to each Performance Measurement
Index, the Performance Measurement Index Value as of the last day of any
Performance Measurement Period.

(e)    “Closing Stock Price” means the Stock Price as of the last day of any
Performance Measurement Period.

(f)    “Code” means Internal Revenue Code of 1986, as amended.

(g)    “Committee” means the Compensation Committee of the Board.

(h)    “Effective Date” means January 1, 2019.

(i)    “FTSE NAREIT Equity Industrial Index” means the FTSE NAREIT Equity
Industrial Index, or, in the event such index is discontinued or its methodology
significantly changed, a comparable index selected by the Committee in good
faith.

(j)    “Initial Index Value” means, with respect to each Performance Measurement
Index, the Performance Measurement Index Value as of the first day of any
Performance Measurement Period.

(k)    “Initial Stock Price” means the Stock Price as of the first day of any
Performance Measurement Period.



--------------------------------------------------------------------------------

(l)    “MSCI US REIT Index” means the MSCI US REIT Index (RMS), or, in the event
such index is discontinued or its methodology significantly changed, a
comparable index selected by the Committee in good faith.

(m)    “Participant” means an executive or employee of the Company selected by
the Committee to participate in the Plan.

(n)    “Performance Measurement Indexes” means the MSCI US REIT Index (RMS) and
the FTSE NAREIT Equity Industrial Index.

(o)    “Performance Measurement Index Value” for each Performance Measurement
Index means, with respect to any date, the average value of such Performance
Measurement Index for the ten consecutive trading days immediately preceding
such date.

(p)    “Performance Measurement Period” means, a three calendar year period
commencing on January 1, 2019 and each January 1 thereafter while this Plan is
effective, and concluding on December 31 of the second calendar year thereafter.

(q)    “Stock” means the Company’s common stock, par value $0.01 per share.

(r)    “Stock Price” means, as of a particular date, the average closing price
of one share of Stock for the ten consecutive trading days ending on, and
including, such date (or, if such date is not a trading day, the most recent
trading day immediately preceding such date).

(s)    “Target Award” means a Participant’s target award for each Performance
Measurement Period with respect to each Performance Measurement Index, as set
forth in the Participant’s Award Notice.

(t)    “Total Shareholder Return” means, with respect to a Performance
Measurement Period, the compound, annualized percentage return per share
achieved by the Stock assuming contemporaneous reinvestment in the Stock of all
dividends and other distributions (excluding dividends and distributions paid in
the form of additional shares of Stock) at the closing price of one share of
Stock on the date such dividend or other distribution was paid, based on the
Initial Stock Price and the Closing Stock Price for such Performance Measurement
Period.

3.    Administration

(a)    The Plan shall be administered by the Committee. The Committee shall have
the discretionary authority to make all determinations (including, without
limitation, the interpretation and construction of the Plan and the
determination of relevant facts) regarding the entitlement to any Award
hereunder and the amount of any Award to be paid under the Plan (including the
number of shares of Stock issuable to any Participant), provided such
determinations are made in good faith and are consistent with the purpose and
intent of the Plan. In particular, but without limitation and subject to the
foregoing, the Committee shall have the authority:

(i)    to select Participants under the Plan;

 

2



--------------------------------------------------------------------------------

(ii)    to determine each Target Award and any formula or criteria for the
determination of each Target Award for each Participant;

(iii)    to determine the terms and conditions, not inconsistent with the terms
of this Plan, which shall govern Award Notices and all other written instruments
evidencing an Award hereunder, including the waiver or modification of any such
conditions;

(iv)    to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable; and

(v)    to interpret the terms and provisions of the Plan and any Award granted
under the Plan (and any Award Notices or other agreements relating thereto) and
to otherwise supervise the administration of the Plan.

(b)    Notwithstanding anything herein to the contrary, the Committee may, in
its discretion, make appropriate adjustments to any Award, any Target Award, any
Initial Stock Price, any Closing Stock Price, the target performance levels for
any Performance Measurement Period or the Total Shareholder Return for any
period in connection with or as a result of any of the following events which
occur or have occurred after the Effective Date: reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar change in the Company’s capital stock, if the outstanding
shares of Stock are increased or decreased or are exchanged for a different
number or kind of shares or other securities of the Company, or additional
shares or new or different shares or other securities of the Company or other
non-cash assets are distributed with respect to such shares of Stock or other
securities.

(c)    Subject to the terms hereof, all decisions made by the Committee pursuant
to the Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company acting on behalf of the Board or the
Committee shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or Committee and each and any officer or employee of the
Company acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination or interpretation.

4.    Determination and Payment of Awards

(a)    Each Participant’s Award Notice shall specify such Participant’s Target
Award with respect to each Performance Measurement Index. The Target Award will
be expressed as a number of shares of Stock and may apply for all or a specified
number of Performance Measurement Periods, each as determined in the sole
discretion of the Committee.

(b)    The number of shares of Stock of a Participant’s Award hereunder shall be
determined based on Total Shareholder Return for each Performance Measurement
Period relative to the compound, annualized percentage return of each
Performance Measurement Index for such period. The compound, annualized
percentage return of each Performance Measurement Index shall be established by
comparing the Initial Index Value to the Closing Index Value. Unless otherwise
specified in an Award Notice, (i) 50 percent of the Award shall be calculated
with reference to Total Shareholder Return relative to the compound, annualized

 

3



--------------------------------------------------------------------------------

percentage return of the MSCI US REIT Index (RMS), and (ii) the remaining
50 percent of the Award shall be calculated with reference to Total Shareholder
Return relative to the compound, annualized percentage return of the FTSE NAREIT
Equity Industrial Index.

(c)    The actual value of a Participant’s Award hereunder shall be determined
at the conclusion of a Performance Measurement Period, as follows:

(i)    If Total Shareholder Return for the Performance Measurement Period is
less than the compound, annualized percentage return of a Performance
Measurement Index for such period, Participants shall not receive an Award with
respect to the Target Award calculated with reference to such Performance
Measurement Index.

(ii)    If Total Shareholder Return for the Performance Measurement Period
equals or exceeds the compound, annualized percentage return of a Performance
Measurement Index for such period, Participants shall receive an Award equal to
the Target Award for such Performance Measurement Index.

(iii)    If Total Shareholder Return for the Performance Measurement Period
exceeds the compound, annualized percentage return of a Performance Measurement
Index by 100 basis points or more, Participants shall receive an Award equal to
300 percent of the Target Award for such Performance Measurement Index.

(iv)    If Total Shareholder Return for the Performance Measurement Period
exceeds the compound, annualized percentage return of a Performance Measurement
Index for such period but the excess is less than 100 basis points, the size of
Awards granted to Participants with respect to such Performance Measurement
Index shall be determined by linear interpolation. By way of illustration only,
if the compound, annualized return excess performance is 50 basis points,
Participants shall receive an Award equal to 200% of the Target Award.

(v)    Notwithstanding the foregoing, if Total Shareholder Return for the
Performance Measurement Period is negative the value of each Participant’s
Award, as determined pursuant to Section 4(c)(ii), (iii) and (iv), above, shall
be reduced by 50 percent.

(d)    The number of shares of Stock of Participant’s Awards shall be determined
by the Committee as soon as practicable following the conclusion of the relevant
Performance Measurement Period. Following determination of such amounts, the
Company shall issue to each Participant a number of shares of Stock equal to the
number of shares of Stock of each Participant’s Award. The shares of Stock shall
be issued between January 1 and March 15 of the calendar year that follows the
conclusion of the relevant Performance Measurement Period.

5.    Termination of Employment

Unless otherwise provided in any Award Notice or in an individual written
agreement between the Company and the Participant, if at any time prior to the
end of a Performance Measurement Period a Participant’s employment or other
service relationship with the Company terminates for any reason, such
Participant shall forfeit the right to receive any payment or Award not paid to
the Participant as of the date of termination of employment or other service
relationship.

 

4



--------------------------------------------------------------------------------

6.    Miscellaneous

(a)    Amendment and Termination. The Company reserves the right to amend or
terminate the Plan at any time in its discretion without the consent of any
Participants, but no such amendment shall adversely affect the rights of the
Participants with regard to outstanding Awards. In the event the Plan is
terminated, the Company shall determine the Awards payable to Participants based
on the Total Shareholder Return relative to the Performance Measurement Indexes
for each Performance Measurement Period ending on the date of Plan termination.
The Awards for each Performance Measurement Period shall be further prorated to
reflect the shortened Performance Measurement Period.

(b)    No Contract for Continuing Services. This Plan shall not be construed as
creating any contract for continued services between the Company or any of its
subsidiaries and any Participant and nothing herein contained shall give any
Participant the right to be retained as an employee or consultant of the Company
or any of its subsidiaries.

(c)    No Transfers. A Participant’s rights in an interest under the Plan may
not be assigned or transferred.

(d)    Unfunded Plan. The Plan shall be unfunded and shall not create (or be
construed to create) a trust or separate fund. Likewise, the Plan shall not
establish any fiduciary relationship between the Company or any of subsidiaries
or affiliates and any Participant. To the extent that any Participant holds any
rights by virtue of an award under the Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company or any of its
subsidiaries.

(e)    Governing Law. The Plan and each Award Letter awarded under the Plan
shall be construed in accordance with and governed the laws of the State of
California, without regard to principles of conflict of laws of such state.

(f)    Tax Withholding. Any issuance of shares of Stock, or payment of cash
pursuant to Section 4(d) of the Plan, to a Participant shall be subject to tax
withholding. Each Participant shall, no later than the date as of which the
value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the Participant for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld by the Company with respect to such income.
In connection with the issuance of shares of Stock in settlement of an Award,
the tax withholding obligation may, at the election of the Participant, be
satisfied in whole or in part through a net issuance of shares, and the Company
shall withhold from shares of Stock to be issued to the Participant a number of
shares of Stock with an aggregate fair market value that would satisfy the
withholding amount due.

 

5



--------------------------------------------------------------------------------

(g)    Construction. Wherever appropriate, the use of the masculine gender shall
be extended to include the feminine and/or neuter or vice versa; and the
singular form of words shall be extended to include the plural; and the plural
shall be restricted to mean the singular.

(h)    Headings. The Section headings and Section numbers are included solely
for ease of reference. If there is any conflict between such headings or numbers
and the text of this Plan, the text shall control.

(i)    Effect on Other Plans. Nothing in this Plan shall be construed to limit
the rights of Participants under the Company’s or its subsidiaries’ benefit
plans, programs or policies.

(j)    Effective Date. The Plan shall be effective as of the Effective Date.

 

6